DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent (U.S. Pub. No. 2019/0365476 A1, hereinafter “Melkent”) in view of Dewey et al. (U.S. Pub. No. 2018/0116824 A1, hereinafter “Dewey”). 
Melkent discloses, regarding claim 1, a method for treating a spine (see para. [0008]), the method comprising the steps of: inserting a surgical instrument (16) into a tissue cavity (20d, see Fig. 3B, see para. [0045]), the surgical instrument including an 
Regarding claim 2, wherein the selected configuration includes a sphere (see para. [0047]).
Regarding claim 4, wherein the selected configuration includes a first dimension, a second dimension and a third dimension (see para. [0047], note that a sphere is three dimensional and therefore has a first, second and third dimension).
Regarding claim 7, wherein the step of tracking includes movement in a plane of the tissue cavity (see para. [0048] “moved through the void”, note that the vertebral disc and therefore the void are within a plane).
Regarding claim 8, wherein the step of tracking includes movement in a first dimension, a second dimension and a third dimension of the tissue cavity (see para. [0047], note that a sphere is three dimensional and therefore has a first, second and third dimension).
Regarding claim 9, wherein the step of tracking includes acquiring data corresponding to at least one image of the selected configuration in the tissue cavity (see paras. [0055]-[0056]).

Regarding claim 11, wherein the step of determining the volume includes a calculation based on the images (see para. [0062]).
Regarding claim 12, wherein the step of determining the volume includes adding volumes of the images (see paras. [0055]-[0056]).
Regarding claim 13, wherein the step of determining the volume includes calculating bone graft for disposal with tissue cavity based on the volume (see para. [0057]).
Regarding claim 14, wherein the tissue cavity includes an intervertebral cavity (see Fig. 3B, see para. [0045]).
Melkent discloses, regarding claim 15, a method for treating a spine (see para. [0008]), the method comprising the steps of: inserting a distal end (244) of a surgical instrument (16) into an intervertebral cavity (20d, see Fig. 3B, see para. [0045]), the surgical instrument including a surgical navigation emitter (56) oriented relative to a sensor (82) to communicate a signal representative of a position of the surgical instrument relative to the intervertebral cavity (see paras. [0019]-[0020]); displaying a sphere with the distal end in the intervertebral cavity from a computer monitor (see paras. [0047]-[0048]); tracking movement of the surgical instrument in the intervertebral cavity with a tracking device (40) and communicating with a processor (70) to generate data for display of the movement from the computer monitor (see para. [0056]) including generating a plurality of images of the sphere in the intervertebral cavity at discrete time 
Melkent fails to disclose, regarding claim 1, wherein the surgical instrument includes a cannulated shaft, the shaft being configured for delivery of bone graft through the shaft and into the tissue cavity; regarding claim 15, wherein the surgical instrument includes a cannulated shaft, and the method includes delivering bone graft through the shaft and into the intervertebral cavity. Melkent further discloses, wherein the selected configuration may be any appropriate shape or geometry (see para. [0047]). However Melkent fails to explicitly disclose, regarding claim 3, wherein the selected configuration includes a polygonal shape; regarding claim 5, wherein the distal end includes a linear configuration; and regarding claim 6, wherein the distal end includes an angled configuration.
Dewey discloses a trial (10, see Fig. 2), wherein the trial includes a cannulated shaft (16), with a passage (34) configured for delivery of bone graft through the shaft and into the tissue cavity (see paras. [0019] and [0025]) and delivering bone graft through the shaft into the intervertebral cavity (see Fig. 4, see paras. [0026] and [0034]), wherein the selected configuration of the trial includes a polygonal shape (see Fig. 1, note sides 12, 14, 24, 26, and 28 e.g. polygonal shape), with a linear configuration (see para. [0022] “straight”) with an angled configuration (see para. [0022] “hook shaped) in order to facilitate passage of implantation materials through the trial (see para. [0025]) and fill the empty space created by the trial as the trial is removed from the disc space 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument in Melkent to include a cannulated shaft configured for delivery of bone graft through the shaft and into the tissue cavity in view of Dewey, and modify the method in Melkent to include delivering bone graft through the shaft and into the intervertebral cavity in view of Dewey in order to in order to facilitate passage of implantation materials through the trial and fill the empty space created by the trial as the trial is removed from the disc space. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the selected configuration in Melkent to include a polygonal shape, linear configuration and an angled configuration in view of Dewey in order to prevent the trial from dragging the graft material out from the disc space. 

Claim(s) 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent (U.S. Pub. No. 2019/0365476 A1, hereinafter “Melkent”) in view of Dewey et al. (U.S. Pub. No. 2018/0116824 A1, hereinafter “Dewey”) and in view of Helm et al. (U.S. Pub. No. 2005/0038514 A1, hereinafter “Helm”). 
Melkent discloses, regarding claim 16, a method for treating a spine (see para. [0008]), the method comprising the steps of: disposing a surgical instrument (15) adjacent to a tissue cavity (see para. [0045]); displaying at least one trial (16) with a distal end (244) of the surgical instrument in the tissue cavity (see para. [0047]); tracking the surgical instrument relative to the tissue cavity with a tracking 
Regarding claim 18, wherein the display of the at least one trial includes an axial view and a lateral view (see para. [0044] “axial view”).
Regarding claim 20, wherein the step of determining includes calculating bone graft for disposal with the tissue cavity based on volume (see para. [0057]). 
Melkent further discloses, regarding claim 16, a sensor (82) to communicate a signal representative of a position relative to the tissue cavity (see paras. [0019]-[0020]). Melkent discloses that the surgical instrument is a removal tool or curette (see para. [0008]), however fails to explicitly disclose, regarding claim 16, wherein the surgical instrument includes an image guide; and wherein the surgical instrument includes a cannulated shaft, the shaft being configured for delivery of bone graft through the shaft and into the tissue cavity
Dewey discloses a trial (10, see Fig. 2), wherein the trial includes a cannulated shaft (16), with a passage (34) configured for delivery of bone graft through the shaft and into the tissue cavity (see paras. [0019] and [0025]) and delivering bone graft through the shaft into the intervertebral cavity (see Fig. 4, see paras. [0026] and [0034]) in order to facilitate passage of implantation materials through the trial (see para. [0025]) and fill the empty space created by the trial as the trial is removed from the disc space (see para. [0034]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument in Melkent to include a cannulated shaft configured for delivery of bone graft through the shaft and into the tissue cavity in view of Dewey, and modify the method in Melkent to include delivering bone graft through the shaft and into the intervertebral cavity in view of Dewey in order to in order to facilitate passage of implantation materials through the trial and fill the empty space created by the trial as the trial is removed from the disc space. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify surgical instrument in Melkent to include an image guide in view of Helm in order to in order to determine the location of the surgical instrument relative to the spine in order to aid in removal / preparation of the vertebra.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Dewey and in view of Helm, as applied to claim 16 above, and in further view of Nguyen (U.S. Pub. No. 2008/0077241 A1, hereinafter “Nguyen”). 
Melkent in view of Dewey and in view of Helm, discloses all of the features of the claimed invention, as previously set forth above. Melkent further discloses, wherein the selected configuration may be any appropriate shape or geometry (see para. [0047]). However Melkent in view of Dewey and in view of Helm fails to explicitly disclose, regarding claim 17, wherein the trial includes a kidney bean shape.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the selected configuration in Melkent in view of Dewey and in view of Helm in further view of Nguyen in order to aid in insertion of trial member.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Helm, as applied to claim 16 above, and in further view of Chang et al. (U.S. Pub. No. 2008/0065082 A1, hereinafter “Chang”). 
Melkent in view of Dewey and in view of Helm, discloses all of the features of the claimed invention, as previously set forth above. Melkent further discloses, wherein the selected configuration may be any appropriate shape or geometry (see para. [0047]). However Melkent in view of Dewey and in view of Helm fails to explicitly disclose, regarding claim 19, wherein the trial is selected from a plurality of alternate trials.
Chang discloses a trial member (102, see Fig. 11, see para. [0072]), wherein trial member is provided as a plurality of alternative trials of difference thicknesses (see para. [0072]) in order to enable the surgeon to select the appropriate trial to establish the distance between the opposing surfaces of the adjacent vertebrae and prepare the disc space (see para. [0072]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trial in Melkent in view of Dewey and in view of Helm to include a plurality of alternate trials in further view of Chang in order to enable the . 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
The Applicant asserts that Melkent fails to disclose, regarding amended claims 1, 15, and 16, since Melkent is silent regarding instrument (16) including a cannulated shaft configured for delivery of bone graft through the shaft and into the tissue cavity/intervertebral cavity. Melkent thus fails to disclose or make obvious the features of Claims 1, 15 and 16 discussed above. The Applicant further asserts that because Melkent fails to disclose or make obvious the features of Claims 1, 15 and 16, even if Melkent, Dewey, Helm, Nguyen and Chang were combined in the manner suggested by the Examiner, one of ordinary skill in the art would not arrive at the methods recited in Claims 1,15 and 16.
The Office respectfully disagrees. As set forth above, Dewey discloses a trial (10, see Fig. 2), wherein the trial includes a cannulated shaft (16), with a passage (34) configured for delivery of bone graft through the shaft and into the tissue cavity (see paras. [0019] and [0025]) and delivering bone graft through the shaft into the intervertebral cavity (see Fig. 4, see paras. [0026] and [0034]). And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument in Melkent to include a cannulated shaft configured for delivery of bone graft through the shaft and into the tissue cavity in view of Dewey, and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773
          /EDUARDO C ROBERT/          Supervisory Patent Examiner, Art Unit 3773